George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave., Suite 330
Portland, OR 97232
Telephone: 503-236-0068
Facsimile: 503-236-0028
Attorney for Plaintiff, Catherine Culver




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON


CATHERINE CULVER,                             Civil Action No.: 3:17-CV-00782-mc

        Plaintiff,                            ORDER AWARDING ATTORNEY FEES
                                              PER 28 USC 406(b)
   v.

ANDREW SAUL, Commissioner,
Social Security Administration,

        Defendant.



        IT IS HEREBY ORDERED pursuant to 42 USC 406(b), an attorney fee in the

amount of $6,200.00 is approved to plaintiff’s counsel. Credit is taken for EAJA fees

paid in the amount of $4,919.75, so that the net amount due plaintiff’s counsel is

$1,280.25.

        IT IS SO ORDERED:



        Date: 12/20/2019            s/Michael J. McShane
                                   US DISTRICT COURT JUDGE




Page 1 - ORDER AWARDING ATTORNEY FEES                                    George J. Wall
PER 42 USC 406(b)                                                        Attorney at Law
                                                                    825 NE 20th Ave., Ste. 330
                                                                       Portland, OR 97232
                                                                       Tel: 503-236-0068
                                                                       Fax: 503-236-0028
